Citation Nr: 0315166	
Decision Date: 07/08/03    Archive Date: 07/17/03

DOCKET NO.  00-12 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from January 1961 to 
January 1964.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, dated in February 2000.  That decision denied the 
veteran's claims of entitlement to service connection for 
PTSD and the residual scar from left forearm surgery.  The 
denials of service connection were duly appealed.

The Board of Veterans' Appeals (Board) remanded those issues 
in April 2001.  Subsequent to that remand the RO granted the 
veteran's claim of service connection for the left forearm 
scar.  As the veteran did not appeal the rating assigned for 
the scar, that issue is not in appellate status.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  
Therefore, the only issue remaining on appeal is entitlement 
to service connection for PTSD.  Review of the actions 
performed by the RO reveal that the mandate of the remand 
relevant to the veteran's claim of service connection for 
PTSD has been fulfilled.  Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The veteran did not engage in combat with the enemy, and 
there is no credible supporting evidence that a stressor, 
upon which a diagnosis of PTSD was based, occurred during 
active service.  


CONCLUSION OF LAW

Service connection for PTSD is not warranted  38 U.S.C.A. 
§§1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§3.102, 3.159, 3.303, 3.304(f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

The Board notes that the RO did refer to the explicit 
provisions of the VCAA when it adjudicated the case below.  
The Board finds that VA's duties have been fulfilled in the 
instant case.  First, VA has a duty to notify the appellant 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Here, the 
RO advised the veteran of the evidence necessary to 
substantiate his service connection claim by various 
documents.  For example, the veteran was advised of the 
applicable criteria concerning service connection for PTSD in 
the March 2000 Statement of the Case (SOC), the January 2003 
Supplemental SOC (SSOC), the April 2001 Board Remand, and a 
November 2001 letter from the RO.  Significantly, the RO sent 
the veteran correspondence specifically addressing the VCAA 
in the November 2001 letter .  The Board notes that the VCAA 
made no change in the statutory or regulatory criteria that 
governs service connection for PTSD.  In addition, the SSOC 
and Remand indicated that VA would request any pertinent 
medical records identified by the veteran.  In a November 
2001 post-remand letter, the RO requested that the appellant 
submit evidence in support of his claim, pursuant to the 
Board's remand.  In doing so, the RO informed the appellant 
of the type of evidence necessary to establish entitlement to 
the benefits sought, to include more specific information 
relating to his claimed in-service stressors.  In the January 
2003 SSOC, the RO informed the appellant that VA would assist 
him in obtaining government or private medical or employment 
records, provided that he sufficiently identified the records 
sought and submitted releases as necessary.  The Reasons and 
Bases section of this SSOC informed the appellant of the 
types of evidence necessary to establish entitlement to the 
benefit sought.  As such, the veteran was kept apprised of 
what he must show to prevail in his claim, what information 
and evidence he is responsible for, and what evidence VA must 
secure.  Therefore, there is no further duty to notify.  See 
38 U.S.C.A. §§ 5102, 5103; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained all of the evidence identified by 
the veteran and there is no indication that there is any 
relevant evidence available that has not been obtained.  The 
veteran noted in August 1999, in response to an RO request 
for clarification, that he would rather discuss his stressors 
with a VA psychiatrist during a VA examination.  However, as 
noted in the Board remand of April 2001, verification of a 
stressor was a prerequisite to affording a VA psychiatric 
examination.  That is, an alleged stressor must be verified 
prior to the veteran's examination by a psychiatrist to 
afford the psychiatrist the ability to base any diagnosis of 
PTSD upon a confirmed stressor.  In the absence of such 
verification with a non-combat veteran, as here, service 
connection cannot be granted.  The RO attempted to verify the 
veteran's stressors with the information provided by the 
veteran by contacting the appropriate agency but no claimed 
stressor was verified.  (The Board will elaborate upon this 
point in the analysis below.)  

The Board also notes that in August 1999 the RO requested the 
veteran identify all mental health treatment providers.  The 
veteran, despite subsequent requests, has not provided 
further information.  Review of the claims folder indicates 
that the RO has requested and received all available VA 
treatment records noted by the veteran.  It does not appear 
there are any identified VA or private treatment records that 
have not been attached to the veteran's claims folder.

The Board finds no further duty to assist the veteran with 
his claims, to include a duty to provide an examination 
and/or opinion.  38 U.S.C.A. §5103A.  The Board will also 
elaborate upon the duty to provide an examination in the 
analysis below.

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions 38 C.F.R. § 3.159.  
No additional assistance or notification to the veteran is 
required based on the facts of the instant case.  





Factual Background

In support of his claim, the veteran has submitted post 
service medical records as well as his own statements, and 
those of his immediate family, regarding the occurrence of 
stressors and the state of his health subsequent to service.

The veteran submitted a statement in June 1999.  He reported 
that he served as a deck hand on board the U.S.S. Sproston, 
DD-577, a destroyer.  He reported that the ship sailed 
"along the coast of Laos" shelling the beaches and 
surrounding terrain to dislodge NVA [North Vietnamese Army] 
and Pathet Lao soldiers (communist).  He reported seeing the 
shells hit buildings, emplacements and vehicles causing death 
and severe injury to civilian laborers and soldiers.  He 
reported that it was obvious that there were horrible 
injuries and burns incurred by the victims.  He reported that 
since his discharge from the Navy, he had suffered from 
recurrent nightmares, sleeplessness, periods of depression, 
and isolation.  He had four marriages, numerous 
relationships, and many jobs.  He had never been able to 
"put life together" since being involved in the shelling.  
He reported that the shelling had gone on for quite some 
time, since his ship was constantly out to sea with WESTPAC.  
He had not had formal therapy for his condition.

The veteran submitted a September 1999 counseling intake 
assessment written by T.L., Ph.D.  (As noted above, the 
veteran was contacted to provide further information 
regarding the psychologist to enable the procurement of more 
complete records.  The veteran has not provided such 
information.)  History obtained from the veteran included 
"combat status" as a Navy boatswain on a destroyer escort 
in "pre-Vietnam service."  The veteran indicated that he 
was on several West Pac [western Pacific] cruises and that he 
was on the USS Sproston while it was involved in some 
clandestine and classified operations against North Vietnam 
in 1963 before the war was formally declared.  He said at 
that time they were supporting advisors, and that they 
engaged in off-shore shelling of North Vietnam for some two 
weeks.  He stated that they were close enough that he could 
observe some of the devastation from the shelling through 
binoculars, including bodies.  The veteran further reported 
that the Navy at the time told them that this was a 
"classified operation" and that "it never happened".  The 
veteran reported that some of the more traumatic experiences 
involved witnessing a shipmate who was literally cooked in a 
sonar room, not unlike what happens in microwave ovens.  He 
remembered keeping the dead sailor in a freezer until they 
could get to port.  He also reported that while the destroyer 
was escorting an aircraft carrier, one of the jets rammed 
into the back of the carrier, and their job was to retrieve 
the pilot.  Unfortunately, the veteran with a grappling hook 
had fished out the helmet, and the pilot's head was still in 
it.  He said there were other occasions where there was a 
helicopter crash, and they had to retrieve body parts and put 
them in body bags.  He also reported that while on liberty he 
was attacked by "Japanese Nationalist gangs".  He reported 
being involved in the Bay of Pigs alert with an imminent war 
with Cuba.  He said he felt like he was marginally adjusted 
to military life, stayed out of trouble, but was never career 
motivated.  The veteran reported that he had a high degree of 
distrust and anger directed towards the government for having 
exposed him to the traumatic events and then taking no 
responsibility.  The psychologist diagnosed PTSD based upon 
these alleged stressors.

Review of the veteran's service personnel records confirms 
the veteran's assignment to the U.S.S. Sproston.  There is no 
confirmation of the veteran's reported stressors or any 
indication that the veteran or the ship were involved in 
combat related activities.  The service personnel records 
show no receipt of a medial, citation or award evincing 
combat.  

In February 2000, the veteran submitted a statement 
correcting his earlier stressor statement relating to his 
ship shelling a coastline.  He indicated that he had 
erroneously stated that his ship shelled the coast of Laos.  
He could not recall the names of the areas that were fired 
upon, but it was most likely the Phu Bai/Hue area that he was 
thinking of.  He reported that the ship was involved in 
numerous patrols and did considerable firing missions, from 
South to North Vietnam.  

In May 2000, the veteran asserted that he had proved that he 
served aboard the U.S.S. Sproston while it patrolled the 
coast of Vietnam.  He alleged that this was early in the war, 
and he was under constant threat of attack by NVA and VC 
shore batteries, PT Boat attacks, and mines.  He was under 
constant stress onboard the destroyer.

The veteran's claimed stressors were forwarded to the U.S. 
Center for Unit Records Research (USCURR) [previously the 
United States Army and Joint Services Environmental Support 
Group (ESG)] to attempt verification of their occurrence.  
The director of USCURR responded in July 2002.  He summarized 
the veteran's claimed stressors and noted that the history of 
the USS Sproston does not document the incidents claimed by 
the veteran.  He also notes that the Naval Historical Center, 
Ship's History Branch, did not have the 1961-1963 command 
histories for the USS Sproston on file.  He concluded that in 
order to conduct deck log research, the veteran must provide 
the most specific dates possible, within a 60-day time 
period.  The veteran was informed of this evidence in the 
January 2003 SSOC, but he failed to provide any additional 
information regarding his alleged in-service stressors.

Law and Regulation

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2002).  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1997); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) [i.e., under the 
criteria of DSM-IV]; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2002).

With regard to the second criterion, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether the veteran "engaged in combat 
with the enemy."  38 U.S.C.A. § 1154(b) (West 2002).  
"Where it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service.'"  Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993); 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d), (f) (2002).

Analysis

In this case, the service records do not show the veteran 
engaged in combat.  In fact, while the veteran alleges that 
he was aboard a U.S. Navy destroyer that shelled Phu Bai or 
Hue (he submitted a statement correcting his initial 
allegation of the shelling of Laos, which the Board notes is 
landlocked), there is no confirmation in the record of these 
allegations.  The Board finds that the veteran's alleged 
participation in "classified operations" in Vietnam before 
the war, his ship shelling Phu Bai or Hue during the period 
of time in question (he was discharged from service in 
January 1964), when he initially claimed it was Laos and the 
Pathet Lao, and being attacked by "Japanese Nationalist 
gangs" to be incredible, particularly given the fact that 
there is no suggestion in the service record of such events 
or any conformation from USCURR.  In any event, the available 
ships history does not confirm participation in any combat 
during the veteran's period of service and the veteran has 
not provided more specific information with which to attempt 
further research.  Thus, his assertions of service stressors 
are not sufficient to establish that they occurred; rather, 
his stressors must be established by official service records 
or other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 
10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 
(1994).  

The Court has held that "'[t]here is nothing in the statute 
or the regulations which provides that corroboration must, 
and can only, be found in the service records."'  Dizoglio 
v. Brown, 9 Vet. App. 163, 166 (1996) (quoting Doran v. 
Brown, 6 Vet. App. 283, 289 (1994)).  However, when a claim 
for PTSD is based on a noncombat stressor, "the noncombat 
veteran's testimony alone is insufficient proof of a 
stressor."  Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  
"[C]redible supporting evidence of the actual occurrence of 
an in-service stressor cannot consist solely of after-the-
fact medical nexus evidence."  Id.  Review of the record 
reveals a complete absence of any supporting evidence, 
credible or otherwise, either of the alleged combat 
operations against Vietnam during the veteran's period of 
service or of the veteran's participation in recovery 
operations of downed aircraft or of the death of a shipmate 
in the sonar room.

While the veteran has not been afforded a VA examination to 
determine whether a current diagnosis of PTSD is appropriate, 
the Board notes that such an examination is not necessary to 
decide the veteran's claim.  Pursuant to 38 U.S.C.A. 
§ 5103A(d)(1) (West 2002), the VA is obligated to provide 
medical examinations or obtain medical opinions only "when 
such an examination or opinion is necessary to make a 
decision on the claim."  As recently noted by the Federal 
Circuit, "it provides that '[t]he Secretary shall treat an 
examination or opinion as being necessary to make a decision 
on a claim for purposes of paragraph (1) if the evidence of 
record before the Secretary ... (B) indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but (C) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.' In other words, the veteran is 
required to show some causal connection between his 
disability and his military service. A disability alone is 
not enough."  Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003).  In the case of PTSD, the veteran must have 
confirmed stressors for an acceptable diagnosis of PTSD.  
38 C.F.R. § 3.304(f) (2002).

With respect to the private psychological evaluation of the 
veteran, which includes a diagnosis of PTSD, it is noteworthy 
that any history reported in the evaluation is based upon the 
veteran's own accounts.  The Court has noted that 38 C.F.R. 
§ 3.304(f) precludes use of a medical opinion based on post-
service examination of the veteran as credible evidence to 
help establish "actual" occurrence of in-service stressors.  
Cohen, 10 Vet. App. at 128, 142.

While the veteran may well believe that his PTSD is related 
to service, as a layperson without medical expertise, he is 
not qualified to address questions requiring medical training 
for resolution, such as a diagnosis or medical opinion as to 
etiology.  See Espiritu, 2 Vet. App. 492, 494-95 (1992).  

Viewed in the context of all the evidence, the Board finds 
the allegations of a service stressor are not credible and 
are not substantiated by the evidence.  There are no service 
records showing the veteran's personal integrity or life was 
seriously threatened in service.  

In summary, to establish service connection for PTSD there 
must be confirmation of inservice stressors.  A critical 
element needed to establish service connection for PTSD is 
missing.  The veteran's alleged stressors have not been 
verified by the service department, and he has submitted no 
independent evidence to show that his alleged stressors 
actually occurred.  That is, aside from his own statement, no 
other evidence has been submitted, from a service colleague 
or other source, to corroborate that the stressor occurred.  
The weight of the credible evidence establishes that a 
stressor upon which a diagnosis of PTSD has been based did 
not occur in service.  Consequently, the claim of service 
connection for PTSD must be denied.

In sum, the preponderance of the evidence is against the 
claim for service connection for PTSD.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application in the instant case.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for PTSD is denied.



		
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

